     Case 1:20-cr-00235-NONE-SKO Document 18 Filed 12/14/20 Page 1 of 1


1
2
3
4
5
6                               IN THE UNITED STATES DISTRICT COURT
7                            FOR THE EASTERN DISTRICT OF CALIFORNIA
8      UNITED STATES OF AMERICA,                    )     Case №: 1:20-CR-00235-4-NONE
                                                    )
9                      Plaintiff,                   )                    ORDER
                                                    )               APPOINTING COUNSEL
10             vs.                                  )
                                                    )
11     FRANCISCO J. CASTILLO                        )
       ALCARAZ,                                     )
12                                                  )
                       Defendant.                   )
13
14
               The above named Defendant has, under oath, sworn or affirmed as to his financial
15
16    inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

17    obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of

18    justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
19
               IT IS HEREBY ORDERED that David A. Torres be appointed to represent the above
20
      defendant in this case effective nunc pro tunc to December 10, 2020.
21
               This appointment shall remain in effect until further order of this court.
22
23
      IT IS SO ORDERED.
24
      Dated:     December 14, 2020
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                        -1-
